IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00305-CV
 
GuadalupE Marrugo,
                                                                                    Appellant
 v.
 
Ennis Eagle Auto Sales,
                                                                                    Appellee
 
 

From the County Court at Law
Ellis County, Texas
Trial Court No. 09-C-3515
 

MEMORANDUM  Opinion





 
            Guadalupe Marrugo appeals the County
Court at Law’s dismissal of his appeal to that court from an adverse ruling in
the justice court.  The Clerk of this Court notified Marrugo by letter dated October 1, 2009 that this proceeding was subject to dismissal for want of jurisdiction
because it appeared that no appeal bond from the proceeding in the justice
court was filed and that Marrugo’s affidavit of inability to pay the costs of
an appeal was untimely filed in the justice court.  See Tex. R. Civ. P. 571, 572.  The Clerk
warned Marrugo that the Court may dismiss this proceeding unless, within 21
days of the date of the letter, a response was filed showing grounds for
continuing the proceeding.  
            It has been more than 21 days and
Marrugo has not responded to the Clerk’s letter.  
            Accordingly, this appeal is
dismissed.  See Tex. R. App. P.
42.3, 44.3.
            Further, absent a specific exemption,
the Clerk of this Court must collect filing fees at the time a document is
presented for filing.  Tex. R. App. P.
12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees
(Amended Aug. 28, 2007, eff. Sept. 1, 2007).  See also Tex. R. App. P. 5; 10th
Tex. App. (Waco) Loc. R. 5; Tex.
Gov’t Code Ann. § 51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009).  Under the circumstances of this proceeding, we suspend the rule and
order the Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.  The write-off of
the fees from the accounts receivable of the Court in no way eliminates or
reduces the fees owed by Marrugo.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed November 10, 2009
[CV06]